UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMUEL TORRES,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:17-CV-461
                                                  §
WARDEN FCC - BEAUMONT LOW,                        §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Samuel Torres, an inmate formerly confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends that the above-styled petition should be dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes petitioner’s objections are without merit.

In reviewing prison administrative actions, the Court must uphold administrative decisions unless

they are arbitrary and capricious. Steward v. Thigpen, 730 F.2d 1002, 2005 (5th Cir. 1984).
Petitioner has failed to show the actions of the disciplinary hearing officer were arbitrary and

capricious or an abuse of discretion.

       As detailed in the Report, the disciplinary conviction was supported by some evidence and

petitioner has failed to show a constitutional violation. Further, petitioner has failed to show

prejudice regarding the claims presented in this petition. The evidence on which petitioner bases

his argument would not have precluded a finding of constructive possession of the contraband

items since petitioner still had dominion and control over the premises in which the contraband

was located, and he was responsible for keeping the area contraband free. See Flannagan v

Tamez, 368 F. App’x 586, 589 at n.5 (5th Cir. 2010) (finding even if one of the other five inmates

in a cell placed contraband in wall next to petitioner’s bunk, that would not preclude DHO’s

finding of constructive possession). Further, it is noted that the officers found six cell phones, ten

cell phone batteries, twelve cell phone chargers, and various cell phone parts in petitioner’s cell.

The large quantity and variety of contraband items found in his cell indicates an on-going

enterprise and that petitioner was, at a minimum, knowledgeable of the contraband in his cell.

Therefore, petitioner’s claims are without merit, and the petition should be denied and dismissed.

                                              ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

         SIGNED at Beaumont, Texas, this 21st day of January, 2020.




                                             ________________________________________
                                                 2
                                                         MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
